Citation Nr: 0007193	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for vascular-type 
headaches, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. M. 


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
December 1973.  

This matter arises from various rating decisions rendered 
since September 1995 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, in the aggregate, granted an increased rating from 
noncompensable to 10% for the veteran's service-connected 
vascular-type headaches, denied service connection for PTSD, 
and held that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration of the increased 
rating issue.  The Board reviewed the case, and, in June 
1998, remanded the case to the RO for further development and 
adjudication.  In its remand, the Board also noted that the 
variously couched issue of service connection for an acquired 
psychiatric disorder had not been developed or certified for 
appeal, and that the Board, therefore, was without 
jurisdiction to address it further.  Following its action, 
the RO returned the case to the Board in August 1999 for 
further appellate disposition.  

Although the  rating decisions rendered by the RO since 
September 1995 denied the veteran's claim for service 
connection for PTSD on the merits following de novo review, 
the Board construes the issue with regard to this disability 
to be that cited on the cover page of this decision.  
Additionally, for reasons stated in greater detail in the 
remand section below, the history of this case indicates that 
the Board has jurisdiction over that issue.


REMAND

The Board finds that this case is not yet ready for appellate 
disposition for the reasons that follow.  

As a historical matter, the Board notes that the RO first 
denied the veteran service connection for PTSD in October 
1994.  The veteran then submitted a notice of disagreement in 
January 1995, and, in response, the RO furnished the veteran 
a statement of the case in May of that year.  See 38 U.S.C.A. 
§ 7105(a), (d)(1).  The veteran did not perfect an appeal to 
that determination.  Id., at (d)(3).  The RO then closed the 
case accordingly.  Ibid.

In the introduction to its June 1998 remand, the Board 
indicated that the issue of the veteran's entitlement to 
service connection for PTSD had not been developed or 
certified for appeal.  This was predicated upon the RO's 
conclusion that the veteran had failed to timely appeal the 
October 1994 denial of service connection for that disorder.  
However, further review indicates that the veteran requested 
to "reopen my case" in July 1995.  This was accompanied by a 
VA medical report reflecting the veteran's inpatient 
treatment for psychiatric symptomatology during May 1995.  In 
response, the RO again denied the veteran service connection 
for PTSD by rating decision dated in September 1995.  In 
March 1996, the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, which could reasonably be 
construed as a notice of disagreement with the RO's September 
1995 denial.  In a September 1999 statement, the veteran's 
representative addressed this procedural history and asserted 
that the veteran should be provided with a statement of the 
case on the September 1995 denial.  As such, the Board has 
jurisdiction over this issue, pending the issuance of a 
statement of the case to the appellant and receipt of her 
timely appeal in response thereto.  See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999).

Parenthetically, the Board notes that the RO's 1995 denial of 
service connection for PTSD was not its first denial with 
regard to this issue.  As such, before either the RO or the 
Board can address this issue on the merits, it must first be 
determined that the evidence which served as the basis for 
that denial was sufficient to reopen the claim as 
contemplated by 38 U.S.C.A. § 5108 (West 1991).  As such, the 
Board may not proceed to a "merits" determination without 
first remanding this issue back to the RO for its 
consideration.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993).

In response to the Board's June 1998 remand, the RO afforded 
the veteran a special neurological examination in February 
1999.  However, as the veteran's representative observed in 
his July 1999 statement, the "physician apparently included 
an addendum to his examination report which has not been 
obtained by the VA, and therefore, is not of record in the 
claims folder."  It was argued that the addendum was in 
response to the question posed in the Board's remand.  A 
review of the report of the February 1999 VA neurological 
examination confirms this.  Although the addendum 
subsequently was obtained and reviewed by the RO, the 
appellant and her representative were not issued a 
supplemental statement of the case that reflected the 
additional information contained therein.  This must be done 
when additional pertinent evidence is received following 
issuance of the most recent statement or supplemental 
statement of the case.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 19.31 (1999).  Accordingly, remand of the issue of an 
increased rating for vascular-type headaches is necessary to 
ensure that the appellant is accorded due process of law.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

The RO should again review the claims.  
If the benefits sought on appeal are not 
granted, both the veteran and her 
representative should be furnished a 
supplemental statement of the case.  This 
should include the laws and regulations 
concerning the "reopening" of a 
previously denied claim.  The 
supplemental statement of the case should 
also include a reference to the 
information contained in the addendum to 
the February 1999 VA neurological 
examination report.  The veteran and her 
representative should be informed of the 
necessity to perfect a substantive appeal 
with regard to her claim for service 
connection for PTSD.  They should also be 
informed that this issue will be 
certified to the Board on appeal only if 
it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this case.  The veteran need 
take no action unless so informed.  The appellant has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

